DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/08/2022 has been entered.  Claims 1-18 and 21-22 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/08/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features including:
the first projection in the heel region of the sock liner as recited in claim 1,
the load path as recited in claims 1, 3, 8-10, 12-13 and 21,
"wherein an upper surface of the sock liner is semicircular in cross section normal to the longitudinal direction" as recited in claim 11
the heel projection as recited in claims 12-13,
"at least one first projection positionable to fit under an anterior portion of the heel of the user" as recited in claim 16, 
the pedestals as recited in claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a load path representing progress of vertical force applied by effective weight of the user during a gait cycle of the user";
In claim 1, there is no antecedent basis in the specification for "comprising a plurality of projections, spaced apart in the longitudinal direction and extending laterally from exclusively a medial side of the base", "a first projection in the heel region of the sock liner, extending laterally, and exclusively from a medial side" and "a second projection operable as an arch projection extending exclusively from a medial side of the base and laterally under the midfoot region"
In claim 1, there is no antecedent basis in the specification for "a first projection in the heel region of the sock liner, extending laterally, and exclusively from a medial side" in the elected species (as depicted in Figs. 1-16);
In claim 3, there is no antecedent basis in the specification for "the arch projections so located as to increase support of metatarsals of the user by urging the fat pad laterally toward the load path during a gait cycle of a user";
In claim 4, there is no antecedent basis in the specification for "a debossed region formed by debossing the intermediate layer at a lower surface of the base layer" and "a boss surrounded by, and thicker than, the rim";
In claim 5, there is no antecedent basis in the specification for "a rim debossed into the intermediate layer at an inferior surface of the base layer" and "a boss extending from and surrounded on its own lateral, anterior, and posterior edges by the rim";
In claim 6, there is no antecedent basis in the specification for "assembling the base and intermediate layer into a shoe having a cross-sectional shape semicircular along a superior contacting surface of the shoe in a transverse plane orthogonal to the longitudinal direction in the heel region at a location capable of urging exclusively from the medial side of the heel the fat pad under the heel";
In claim 8, there is no antecedent basis in the specification for "assembling the sock liner into a shoe in a position capable of transferring pressure to the fat pad from exclusively a medial side thereof, along the foot, throughout at least heel strike and mid stride of a gait cycle of a wearer, along the load path";
In claim 9, there is no antecedent basis in the specification for "wherein the heel projection extends laterally from the medial side of the sock liner, to an end location capable of urging the fat pad in the heel region laterally by providing increased stiffness on a medial side thereof with respect to the load path" in the elected species (as depicted in Figs. 1-16);
In claim 11, there is no antecedent basis in the specification for "wherein an upper surface of the sock liner is semicircular in cross section normal to the longitudinal direction";
In claim 12, there is no antecedent basis in the specification for "wherein the projections comprise a heel projection extending laterally across in a lateral direction toward the load path in the heel region, at a position capable of fitting inferior and anterior to the fat pad under the heel of the user, to urge the fat pad posteriorly toward remaining under the calcaneus bone" in the elected species (as depicted in Figs. 1-16);
In claim 13, there is no antecedent basis in the specification for "wherein the projections comprise a heel projection extending laterally across in a lateral direction toward the load path in the heel region, at a position capable of fitting inferior and anterior to the fat pad under the heel of the user, to urge the fat pad posteriorly toward remaining under the calcaneus bone" in the elected species (as depicted in Figs. 1-16);
In claim 16, there is no antecedent basis in the specification for "at least one first projection positionable to fit under an anterior portion of the heel of the user and capable of urging the fat pad under the heel in at least one of a posterior direction and a medial direction to increase cushioning of the calcaneus bone of the foot of the user" in the elected species (as depicted in Figs. 1-16);
In claim 17, there is no antecedent basis in the specification for "merged together to form a bulk region longitudinally continuous at a medial extreme extreme of the projections";
In claim 21, there is no antecedent basis in the specification for "forming a first projection exclusively from proximate the medial edge, of the plurality, effective to cause the fat pad to support a heel bone structure by displacing the fat pad laterally from proximate the medial edge toward the load path" in the elected species (as depicted in Figs. 1-16);
In claim 21, there is no antecedent basis in the specification for "forming a second projection, of the plurality, effective to provide support under bone structures of the foot by extending exclusively from proximate the medial edge to displace the fat pad laterally in use";
In claim 22, there is no antecedent basis in the specification for "forming a first projection, of the plurality, inferior to the heel region and extending laterally from the bulk region at a location to be capable, in use, of urging a fat pad of the foot of the user toward supporting a heel bone structure of the user" in the elected species (as depicted in Figs. 1-16);
In claim 22, there is no antecedent basis in the specification for "forming a third projection, of the plurality, inferior to the forefoot region and extending laterally from the bulk region at a location to be capable, in use, of urging the fat pad toward supporting a ball bone structure of the user".
Claim Objections 
Claims 1, 3, 11, 13, 17 and 21-22 are objected to because of the following informalities:
In claim 1, line 4, "progress" appears to read "a progress";
In claim 1, line 5, "vertical force" appears to read "a vertical force", and "effective weight" appears to read "an effective weight";
In claim 3, line 3, "the arch projections" appear to read "the arch projection" for consistency with "an arch projection" defined in claim 1;
In claim 11, line 2, "cross section" appears to read "a cross section";
In claim 13, lines 2-3, "the load path the heel region" appears to read "the load path in the heel region";
In claim 17, bottom line, "a medial extreme extreme" should read "a medial extreme";
In claim 21, line 8, "midfoot region" appears to read "a midfoot region", and "heel region" appears to read "a heel region";
In claim 22, lines 8-12, "the base" in multiple instances appears to read "the base layer". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation "a first projection in the heel region of the sock liner, extending laterally, and exclusively from a medial side".  However, the original disclosure, including both the specification and the drawings, fails to set forth a first projection in the heel region of the sock liner in the elected species 1 (as depicted in Figs. 1-16).  It is noted that in the Figs. 1-16, a heel region 18 does not comprise a projection extending laterally.  Therefore, one skilled in the art cannot make and use the claimed invention.
Claim 1 recites the limitation "forming an intermediate layer, inferior to the base to lift the base".  However, the original disclosure fails to set forth such a feature.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 6 recites the limitation "assembling the base and intermediate layer into a shoe having a cross-sectional shape semicircular along a superior contacting surface of the shoe in a transverse plane orthogonal to the longitudinal direction in the heel region at a location capable of urging exclusively from the medial side of the heel the fat pad under the heel".  However, the original disclosure fails to set forth such a feature.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 7 recites the limitations "a middle layer above the lower layer and comprising the second material, comparatively harder and stiffer than the first material, shaped to enforce containment of a foot of a user therein in a semicircular cross-sectional shape normal to a longitudinal direction" and "an upper layer, above the middle layer, formed of third material, comparatively softer and conforming to the semicircular cross-sectional shape of the middle layer".  However, the original disclosure fails to set forth such a feature. Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 8 recites the limitation "assembling the sock liner into a shoe in a position capable of transferring pressure to the fat pad from exclusively a medial side thereof, along the foot, throughout at least heel strike and mid stride of a gait cycle of a wearer, along the load path".  However, the original disclosure fails to set forth such a feature.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 11 recites the limitation "wherein an upper surface of the sock liner is semicircular in cross section normal to the longitudinal direction".  However, the original disclosure fails to set forth such a feature.  It is noted that the cross-sections of upper surface 38 as depicted in each of the Figs. 10-13 do not appear to be semicircular.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 17 recites the limitation "merged together to form a bulk region longitudinally continuous at a medial extreme extreme of the projections".  However, the original disclosure, including both the specification and the drawings, fails to set forth such a feature.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 21 recites the limitation "forming a first projection exclusively from proximate the medial edge, of the plurality, effective to cause the fat pad to support a heel bone structure by displacing the fat pad laterally from proximate the medial edge toward the load path".  The original disclosure, including both the specification and the drawings, fails to set forth a first projection exclusively from proximate the medial edge effective to cause the fat pad to support a heel bone structure in the elected species 1 (as depicted in Figs. 1-16).  It is noted that the Figs. 1-16, a heel region 18 does not comprise a projection exclusively from proximate the medial edge.  Therefore, one skilled in the art cannot make and use the claimed invention.
Claim 22 recites the limitation "forming a first projection, of the plurality, inferior to the heel region and extending laterally from the bulk region at a location to be capable, in use, of urging a fat pad of the foot of the user toward supporting a heel bone structure of the user".  The original disclosure, including both the specification and the drawings, fails to set forth a first projection inferior to the heel region and extending laterally in the elected species 1 (as depicted in Figs. 1-16).  It is noted that the Figs. 1-16, a heel region 18 does not comprise a projection inferior to the heel region and extending laterally.  Therefore, one skilled in the art cannot make and use the claimed invention.
Claim 22 recites the limitation "forming a third projection, of the plurality, inferior to the forefoot region and extending laterally from the bulk region at a location to be capable, in use, of urging the fat pad toward supporting a ball bone structure of the user".  However, the original disclosure, including both the specification and the drawings, fails to set forth such a feature.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
The remaining claims each depend from rejected claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-18 and 21-22 recite the terms "thereof", "therefrom", "therein", "thereon", "therefor" in a plurality of instances, which render the claims indefinite.  It is unclear what object(s) is being referred to using each of the terms.  Clarifications are required.
	Claim 1 recites the limitation "longitudinal (including anterior and posterior), transverse (including medial and lateral), and vertical (including superior and inferior) directions", which renders the claim indefinite as it includes text within a plurality of pairs of parentheses.  It is unclear whether the text enclosed in each parenthesis is part of the claimed invention. In addition, all the terms within the parentheses are relative terms which are meaningful only when a reference is defined.  Further, it is unclear how the text enclosed in parenthesis are related to "longitudinal", "transverse" and "vertical" respectively. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  It is suggested that "a longitudinal direction extending from an anterior side of the base layer to a posterior side of the base layer" or other proper claim languages be used.  For examination purposes, the limitation has been construed to be "a longitudinal direction extending from an anterior side to a posterior side, a transverse direction extending from a medial side to a lateral side, and a vertical direction extending from a superior side to an inferior side".
	Claim 1 recites the limitation "forming an intermediate layer, inferior to the base to lift the base", which renders the claim indefinite.  The term "lift" is defined as "raise to a higher position or level" Oxford Languages.  It is unclear how the intermediate layer is configured to lift the base.  The original disclosure fails to provide a standard for ascertaining the claimed feature.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "forming an intermediate layer, inferior to the base".
	Claim 2 recites the limitation "the load".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted "the load" as "the load path".
	Claim 4 recites the limitation "a debossed region formed by debossing the intermediate layer at a lower surface of the base layer", which renders the claim indefinite.  Claim 1 has set forth that the intermediate layer is inferior to the base layer.  It is unclear how the intermediate layer can be debossed at a lower surface of the base layer.  Is the debossing performed in the intermediate layer or at the lower surface of the base layer?  For examination purposes, the limitation has been construed to be "a debossed region formed by debossing the intermediate layer".
	Claim 5 recites the limitation "a rim debossed into the intermediate layer at an inferior surface of the base layer", which renders the claim indefinite.  Claim 1 has set forth that the intermediate layer is inferior to the base layer.  It is unclear how the intermediate layer can be debossed at an inferior surface of the base layer.  Is the debossing performed in the intermediate layer or at the inferior surface of the base layer?  For examination purposes, the limitation has been construed to be "a debossed region formed by debossing the intermediate layer".
	Claim 6 recites the limitation "assembling the base and intermediate layer into a shoe having a cross-sectional shape semicircular along a superior contacting surface of the shoe in a transverse plane orthogonal to the longitudinal direction in the heel region at a location capable of urging exclusively from the medial side of the heel the fat pad under the heel", which renders the claim indefinite.  Claim 6 depends from claim 1, and claim 1 has set forth as a method of manufacturing a sock liner; accordingly, the preamble of claim 6 also refers to a method of manufacturing a sock liner.  However, claim 6 recites assembling the sock liner into a shoe, which is beyond the scope of manufacturing a sock liner.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 7 recites detailed features of a shoe to be assembled with the sock liner, which renders the claim indefinite.  First, claim 7 depends from claim 1 and claim 1 has been set forth as a method of manufacturing a sock liner; accordingly, the preamble of claim 7 also refers to a method of manufacturing a sock liner.  The recited structure of shoe to be assembled with the sock liner is irrelevant to the method of manufacturing a sock liner, as the shoe is not used in the manufacturing process. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  
	Claim 7 recites a shoe comprising a lower layer, a middle layer and an upper layer, which renders the claim indefinite.  As a fact, a shoe comprises a shoe upper and a shoe sole separated by a shoe cavity.  It is unclear where the recited lower, middle and upper layers located.  Are the three layers located in the shoe upper or the shoe sole, or both?  The original disclosure fails to provide a standard for ascertaining the claimed feature, and one of ordinary skill of the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  For examination purposes, the examiner has interpreted that the recited lower, middle and upper layers can be located anywhere of a shoe. 
Claim 18 recites the limitation "the apparatus".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 and claim 1 does not set forth any apparatus.  For examination purposes, the limitation has been interpreted as "the sock liner".
Claims 21-22 each recite the first limitation "the sock liner having principal directions and principal aspects medically", and the second limitation "including anterior and posterior, extending longitudinally, medial and lateral, extending transversely, and superior and inferior, extending nominally vertically", which render the claims indefinite.  First, the term "principle" is a term of degree and is not defined in the claim.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Second, it is unclear what are being referred as "principal directions and principal aspects".  Second, it is unclear how the second limitation is related to the first limitation. The terms "anterior", "posterior", "medial", "lateral", "superior" and "inferior" are relative terms which are meaningful only when a reference is defined.  It is unclear whether Applicant means by those terms.  Third, it is unclear what Applicant means by "nominally vertically". The term "nominally" is defined as "in name only; officially though perhaps not in reality".  The expression "nominally vertically" appears to mean either vertically or not vertically. Clarifications are required.  For examination purposes, the limitations have been construed to be that the sock liner having a longitudinal direction extending from an anterior side to a posterior side, a transverse direction extending from a medial side to a lateral side, and a vertical direction extending from a superior side to an inferior side.
Claim 21 recites the limitation "a plurality of projections effective to add thickness, density, and distance", which renders the claim indefinite.  It is unclear what structure(s) is being referred to with respect to "thickness, density and distance".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
Claims 21-22 each recite the term "the plurality" in multiple instances.  It is unclear what objects are being referred to.  For examination purposes, the limitation has been construed to be "the plurality of projections".
Claim 22 recites the limitation "nominal directions", which renders the claim indefinite. The term "nominally" is defined as "in name only; officially though perhaps not in reality".  It is unclear what Applicant refers to by "nominal directions". Clarification is required.
Claim 22 recites the limitation "bounding embossed regions", which renders the claim indefinite.  It is unclear what structure/material is used to bound embossed regions.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Examiner's Note
It is important to note that the amendment does not have proper support in the original disclosure for a significant amount of amended limitations in existing claims and in new claims.  The applicant did not point out any support for any of the amended/new claims in the response.  37 CFR 1.121(f) requires that no amendment may introduce new matter into the disclosure of an application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 8-10, 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marc (US 4,435,910 A).
Regarding claim 1, Marc discloses, in the context of describing a sock liner structure, a method of manufacturing a sock liner capable of and effective at shaping a fat pad existing as an under portion a foot of a user upon placement under the foot of the user in footwear (figs. 1-3; col. 2, ll. 27-66; claim 1), the method comprising: 
providing a shape for a base layer (cushioning layer 24; figs. 1-2; col. 3, ll. 47-54) capable of supporting a load path representing a progress of a vertical force applied by an effective weight of the user during a gait cycle of the user (the cushioning layer 24 is constructed of a resilient foam material capable of providing support to the user's foot, including a load path, during a gait cycle; figs. 1-2; col. 3, ll. 51-54) in a longitudinal direction extending from an anterior side to a posterior side, a transverse direction extending from a medial side to a lateral side, and a vertical direction extending from a superior side to an inferior side (in every direction including the longitudinal, transverse and vertical directions; see fig. 1); 
forming a base layer (cushioning layer 24; figs. 1-2; col. 3, ll. 47-54) operable as a base extending longitudinally, continuously from a forefoot region thereof (see annotated fig. 3), capable of supporting a forefoot of the user (see annotated fig. 3; col. 3, ll. 47-54), through a midfoot region (see annotated fig. 3), capable of supporting metatarsals and an arch of the foot of the user (see annotated fig. 3; col. 3, ll. 47-54), to a heel region (see annotated fig. 3) capable of supporting a heel of the user (figs. 1-3; col. 3, ll. 47-54); and 
forming an intermediate layer (intermediate member 12; figs. 1-2; col. 3, ll. 7-13), inferior to the base to lift the base (cushioning layer 24; figs. 1-2), capable of fitting between an insole of a shoe (base layer 10; figs. 1-3; col. 3, ll. 7-13) and the base layer (cushioning layer 24; figs. 1-2) and comprising a plurality of projections (ribs 14 in a medial side; see annotated fig. 3; col. 3, ll. 7-13), spaced apart in the longitudinal direction (see annotated fig. 3) and extending laterally from exclusively a medial side of the base (see annotated fig. 3); 
wherein the plurality of projections includes 
a first projection (see annotated fig. 3) in the heel region of the sock liner, extending laterally (see annotated fig. 3), and exclusively from a medial side (see annotated fig. 3), as a heel projection capable of shaping the fat pad toward a lateral direction over the heel region supporting a heel bone structure corresponding to the heel (the first projection is positioned capable of shaping the fat pad toward a lateral direction over the heel region supporting a heel bone structure; see annotated fig. 3), and 
a second projection (see annotated fig. 3) operable as an arch projection (see annotated fig. 3) extending exclusively from a medial side of the base (see annotated fig. 3) and laterally under the midfoot region (see annotated fig. 3) and shaped to shape a midfoot portion of the fat pad in a lateral direction (see annotated fig. 3) and under a midfoot bone structure of the user (see annotated fig. 3), corresponding to a lateral aspect of the midfoot region (see annotated fig. 3).  
Regarding claim 2, Marc discloses the method of claim 1, and further discloses wherein the projections are configured to increase a thickness of the fat pad along the load path (the projections each extending laterally from the medial side of the soft liner and is capable of increase a thickness of the fat pad; see annotated fig. 3; col. 3, ll. 23-40).
Regarding claim 3, Marc discloses the method of claim 1, and further discloses wherein the intermediate layer comprises a bulk region (intermediate member 12 comprising a bulk region encompassing the midfoot region; see figs. 1-2 and annotated fig. 3) and a plurality of projections extending therefrom (see figs. 1-2 and annotated fig. 3), spaced from one another (see figs. 1-3), including the arch projection (see annotated fig. 3) so located as effective to increase support of metatarsals of the user by urging the fat pad laterally toward the load path during a gait cycle of a user (see figs. 1-2 and annotated fig. 3).
Regarding claim 6, the claim does not include any definitive limitation for the method of manufacturing the sock liner as it recites a method of assembling the sock liner into a shoe.  Further, Marc's sock liner is capable of being configured with positioning the base and intermediate layer in a shoe having a cross-sectional shape semicircular along a superior contacting surface of the shoe in a transverse plane orthogonal to the longitudinal direction in the heel region at 4a location capable of urging exclusively from the medial side of the fat pad under the heel.
Regarding claim 8, the claim does not include any definitive limitation for the method of manufacturing the sock liner as it recites a method of assembling the sock liner into a shoe.  Further, Marc's sock liner is capable of being configured to be positioned capable of transferring pressure to the fat pad from exclusively a medial side thereof, along the foot, throughout at least heel strike and mid stride of a gait cycle of a wearer, along the load path.
Regarding claim 9, Marc discloses the method of claim 8, and further discloses wherein the heel projection extends laterally from the medial side of the sock liner (see annotated fig. 3), to an end location (see annotated fig. 3) capable of urging the fat pad in the heel region laterally by providing increased stiffness on a medial side thereof with respect to the load path (see annotated fig. 3).
Regarding claim 10, Marc discloses the method of claim 9, and further discloses wherein the increased stiffness is provided by increased density and material in the intermediate layer, in regions located medially from the load path (the intermediate member 12 comprising resilient ribs 14 and formed of a foam material; when the sock liner is in use, the density of the foam material is increased medially from the load path responding to a heel strike; see figs. 1-2 and annotated fig. 3; col. 3, ll. 23-46).
Regarding claim 12, Marc discloses the method of claim 11, and further discloses wherein the projections comprise a heel projection (see annotated fig. 3) extending in a lateral direction toward the load path in the heel region (see annotated fig. 3), at a position capable of fitting inferior and anterior to the fat pad under the heel of the user (see annotated fig. 3), to urge the fat pad posteriorly toward remaining under the calcaneus bone (see annotated fig. 3). 
 Regarding claim 13, Marc discloses the method of claim 1, and further discloses wherein the projections comprise a heel projection (see annotated fig. 3) extending in a lateral direction toward the load path the heel region (see annotated fig. 3), at a location configured to fit inferior and anterior to the fat pad under the heel of the user (see annotated fig. 3), and capable of urging the fat pad posteriorly toward remaining under the calcaneus bone (see annotated fig. 3).  
Regarding claim 14, Marc discloses the method of claim 1, and further discloses wherein the projections comprise at least one projection (second projection; see annotated fig. 3) extending laterally from a medial side of the midfoot region (see annotated fig. 3) to be capable of urging the fat pad under the arch in a lateral direction during a portion of a gait cycle of a user (see annotated fig. 3).
Regarding claim 15, Marc discloses the method of claim 1, and further discloses wherein the projections comprise at least one projection (second projection; see annotated fig. 3) capable of being positioned posterior to the ball of a foot (see annotated fig. 3) and effective to urge the fat pad anteriorly toward the ball of the foot during a gait cycle of a user (see annotated fig. 3). 
Regarding claim 16, Marc discloses the method of claim 1, and further discloses wherein the projections comprise: 
at least one first projection (first projection; see annotated fig. 3) positionable to fit under an anterior portion of the heel of the user (see annotated fig. 3) and capable of urging the fat pad under the heel in at least one of a posterior direction and a medial direction to increase cushioning of the calcaneus bone of the foot of the user (see annotated fig. 3); 
at least one second projection (second projection; see annotated fig. 3) posterior to the forefoot region (see annotated fig. 3) and capable of urging anteriorly the fat pad proximate the forefoot (see annotated fig. 3); and 
at least one third projection (third projection; see annotated fig. 3) extending from the medial side of the arch region toward the lateral side thereof (see annotated fig. 3) and capable of urging laterally the fat pad under the arch of the user (see annotated fig. 3).
Regarding claim 17, Marc discloses the method of claim 1, and further discloses wherein the projections: 
each extend at least laterally from a medial side of the midfoot region (projections in the midfoot region; see annotated fig. 3); 
when in use, urge the fat pad of the user in the midfoot region laterally as cushioning under a lateral portion of an arch of the foot of the user (see annotated fig. 3); 
when in use, urge the fat pad in the forefoot region anteriorly as a support for a ball of a foot (see annotated fig. 3); 
when in use, urge the fat pad in the heel region at least one of posteriorly and laterally as a support for the heel of the foot (see annotated fig. 3); and 
are longitudinally discontinuous from each other at a lateral extreme of the projections (see fig. 3), individually continuous in a lateral direction (see fig. 3), and are merged together to form a bulk region longitudinally continuous at a medial extreme of the projections (merged at the medial side of the thin layer 13, forming an integrated and continuous bulk region; see fig. 3; col. 3, ll. 9-13).  
Regarding claim 21, Marc discloses, in the context of describing a sock liner structure, a method of manufacturing a sock liner (figs. 1-3; col. 2, ll. 27-66; claim 1) capable of improving natural support of bone structures of a foot of a user by displacing a fat pad of a foot laterally (see fig. 3; col. 2, ll. 27-66), upon placement of the sock liner in a shoe and under a foot of a user, the sock liner having a longitudinal direction extending from an anterior side to a posterior side, a transverse direction extending from a medial side to a lateral side, and a vertical direction extending from a superior side to an inferior side (inherent features), the method comprising: 
forming a base layer (cushioning layer 24; figs. 1-2; col. 3, ll. 47-54) serving as a base extending longitudinally to include a forefoot region (see annotated fig. 3), a midfoot region (see annotated fig. 3), a heel region (see annotated fig. 3), and a load path (generally in a lateral region of the base layer when a user is walking; see fig. 3), along which the base is capable of transferring a vertical force when applied by the user during a gait cycle (see annotated fig. 3; col. 3, ll. 47-54), the base having a medial edge and a lateral edge (inherent feature); 
forming an intermediate layer (intermediate member 12; figs. 1-2; col. 3, ll. 7-13), sized and shaped to fit inferior to the base (cushioning layer 24; figs. 1-2; col. 3, ll. 7-13), the intermediate layer comprising a plurality of projections (ribs 14 in a medial side; see annotated fig. 3; col. 3, ll. 7-13) effective to add thickness, density, and distance capable of selectively displacing the fat pad laterally by each extending from a bulk region, exclusively from a medial edge of the base, laterally toward the load path (see fig. 3; col. 3, ll. 23-46); 
forming a first projection (see annotated fig. 3) exclusively from proximate the medial edge, of the plurality of projections (see annotated fig. 3), effective to cause the fat pad to support a heel bone structure by displacing the fat pad laterally from proximate the medial edge toward the load path (the first projection is positioned capable of shaping the fat pad toward a lateral direction over the heel region supporting a heel bone structure; see annotated fig. 3); 
forming a second projection (see annotated fig. 3), of the plurality of projections (see annotated fig. 3), effective to provide support under bone structures of the foot by extending exclusively from proximate the medial edge to displace the fat pad laterally in use (see annotated fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Davis (US 2007/0204484 A1).
Regarding claim 4, Marc discloses the method of claim 1.  Marc does not disclose wherein a projection of the projections comprises: a rim constituting a debossed region formed by debossing the intermediate layer at a lower surface of the base layer; and a boss surrounded by, and thicker than, the rim, the boss having a lower density and smaller spring constant compared to the rim.  However, Davis teaches an insole layer (insole 2; fig. 2; para. 0020) comprising a plurality of projections (ribs 26; fig. 2; para. 0022) at a medial portion of the insole (see fig. 2), wherein a projection of the projections comprises: a rim (formed by two adjacent grooves 24 surrounding a rib 26; fig. 2; para. 0022) constituting a debossed region (two adjacent grooves 24 forming a debossed region; fig. 2; para. 0022; claim 1) formed by debossing the insole layer (by molding; claim 1); and a boss (the rib 26; fig. 2; para. 0022) surrounded by, and thicker than, the rim, the boss having a lower density and smaller spring constant compared to the rim (Applicant has stated in paras. 0032, 0114 that debossing via molding makes the local debossed regions more dense than the adjacent bosses; therefore the bosses bounded by debossed regions have lower density, greater height and lower spring constant than the debossed regions), wherein the debossed region comprising ventilating apertures (apertures 28; fig. 2; para. 0022).  Marc and Davis are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Marc, with wherein a projection of the projections comprises: a rim constituting a debossed region formed by debossing the intermediate layer at a lower surface of the base layer; and a boss surrounded by, and thicker than, the rim, the boss having a lower density and smaller spring constant compared to the rim, wherein the debossed region comprising ventilating apertures as taught by Davis, in order to minimize use of materials so as to minimize the weight of the overall insole (Marc; col. 3, ll. 23-26) and further provide ventilation means in the insole in addition to cushioning and shock absorbing effect (Davis; paras. 0006-0007).    
Regarding claim 5, Marc discloses the method of claim 1.  Marc does not disclose wherein the projections each comprise: a rim debossed into the intermediate layer at an inferior surface of the base layer; and a boss extending from and surrounded on its own lateral, anterior, and posterior edges by the rim, the rim having a higher density, less thickness, and greater spring constant, compared to the boss of greater thickness and having a lower density and smaller spring constant compared to the rim.  However, Davis teaches an insole layer (insole 2; fig. 2; para. 0020) comprising a plurality of projections (ribs 26; fig. 2; para. 0022) at a medial portion of the insole (see fig. 2), wherein the projections each comprise: a rim (formed by two adjacent grooves 24 surrounding a rib 26; fig. 2; para. 0022) debossed into the insole layer (by molding; claim 1); and a boss (the rib 26; fig. 2; para. 0022) extending from and surrounded on its own lateral, anterior, and posterior edges by the rim (see fig. 2), the rim having a higher density, less thickness, and greater spring constant, compared to the boss of greater thickness and having a lower density and smaller spring constant compared to the rim (Applicant has stated in paras. 0032, 0114 that debossing via molding makes the local debossed regions more dense than the adjacent bosses; therefore the bosses bounded by debossed regions have lower density, greater height and lower spring constant than the debossed regions), wherein the debossed region comprising ventilating apertures (apertures 28; fig. 2; para. 0022).  Marc and Davis are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Marc, with wherein the projections each comprise: a rim debossed into the intermediate layer at an inferior surface of the base layer; and a boss extending from and surrounded on its own lateral, anterior, and posterior edges by the rim, the rim having a higher density, less thickness, and greater spring constant, compared to the boss of greater thickness and having a lower density and smaller spring constant compared to the rim, wherein the debossed region comprising ventilating apertures as taught by Davis, in order to minimize use of materials so as to minimize the weight of the overall insole (Marc; col. 3, ll. 23-26) and further provide ventilation means in the insole in addition to cushioning and shock absorbing effect (Davis; paras. 0006-0007).
Regarding claim 22, Marc discloses, in the context of describing a sock liner structure, a method of manufacturing a sock liner (figs. 1-3; col. 2, ll. 27-66; claim 1) capable of urging portions of a fat pad of a foot of a user laterally toward improved support of bone structures of the foot by placement within a shoe and under the foot of the user (see fig. 3; col. 2, ll. 27-66), wherein the foot defines a longitudinal direction extending from an anterior side to a posterior side, a transverse direction extending from a medial side to a lateral side, and a vertical direction extending from a superior side to an inferior side (inherent features), the method comprising: 
forming a base layer (cushioning layer 24; figs. 1-2; col. 3, ll. 47-54) defining longitudinal, transverse, and vertical as nominal directions (see fig. 3), the base layer extending longitudinally to include a forefoot region, midfoot region, and heel region (see annotated fig. 3); 
forming an intermediate layer (intermediate member 12; figs. 1-2; col. 3, ll. 7-13), sized and shaped to fit inferior to the base layer (cushioning layer 24; figs. 1-2; col. 3, ll. 7-13), the intermediate layer comprising a plurality of projections (ribs 14 in a medial side; see annotated fig. 3; col. 3, ll. 7-13), each extending laterally from a bulk region positioned inferior to the base proximate a medial edge of the base (see figs. 1-2 and annotated fig. 3; col. 3, ll. 7-13); 
forming a first projection of the plurality of projections (see annotated fig. 3), inferior to the heel region (see annotated fig. 3) and extending laterally from the bulk region at a location (see annotated fig. 3) to be capable, in use, of urging a fat pad of the foot of the user toward supporting a heel bone structure of the user (the first projection is positioned capable of urging the fat pad toward a lateral direction over the heel region supporting a heel bone structure; see annotated fig. 3); 
forming a second projection (see annotated fig. 3), of the plurality of projections (see annotated fig. 3), inferior to the midfoot region (see annotated fig. 3) and extending laterally from the bulk region at a location (see annotated fig. 3) to be capable, in use, of urging the fat pad toward supporting a midfoot bone structure of the user (see annotated fig. 3); 
forming a third projection (see annotated fig. 3), of the plurality of projections (see annotated fig. 3), inferior to the forefoot region (see annotated fig. 3) and extending laterally from the bulk region at a location (see annotated fig. 3) to be capable, in use, of urging the fat pad toward supporting a ball bone structure of the user (see annotated fig. 3).
Marc does not disclose wherein the method comprising forming the projections to include debossed regions, bounding embossed regions, rendering bosses of lower density, greater height, lower spring constant, and greater extension distance, all in an inferior direction, when compared to the debossed regions.  However, Davis teaches a method of manufacturing an insole layer (insole 2; fig. 2; para. 0020) comprising a plurality of projections (ribs 26; fig. 2; para. 0022) at a medial portion of the insole (see fig. 2), wherein the method comprising forming the projections to include debossed regions (formed by two adjacent grooves 24 surrounding a rib 26; fig. 2; para. 0022), bounding embossed regions (by the grooves 24; see fig. 2), rendering bosses of lower density, greater height, lower spring constant, and greater extension distance, all in an inferior direction, when compared to the debossed regions (greater height and greater extension distance depicted in figs. 2, 13 of Davis; in addition, Applicant has stated in paras. 0032, 0114 that debossing via molding makes the local debossed regions more dense than the adjacent bosses; therefore the bosses bounded by debossed regions have lower density and lower spring constant than the debossed regions), wherein the debossed region comprising ventilating apertures (apertures 28; fig. 2; para. 0022).  Marc and Davis are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Marc, with wherein the method comprising forming the projections to include debossed regions, bounding embossed regions, rendering bosses of lower density, greater height, lower spring constant, and greater extension distance, all in an inferior direction, when compared to the debossed regions, wherein the debossed region comprising ventilating apertures as taught by Davis, in order to minimize use of materials so as to minimize the weight of the overall insole (Marc; col. 3, ll. 23-26) and further provide ventilation means in the insole in addition to cushioning and shock absorbing effect (Davis; paras. 0006-0007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Kay (GB 2560022 A).
Regarding claim 7, the claim does not define any definitive limitation for the method of manufacturing the sock liner as the claim recites a shoe structure which is irrelevant to the manufacturing method of the sock liner. 
In addition, Kay teaches wherein a shoe has a midsole (page 3, ll. 9-33) comprises: a lower layer (a second layer; page 3, ll. 9-25) comprising a first material, comparatively softer than a second material (a material of a third layer; page 3, ll. 21-33), for absorbing a heel strike (page 3, ll. 26-33); a middle layer (the third layer; page 3, ll. 21-24) above the lower layer (page 3, ll. 21-24) and comprising the second material (page 3, ll. 26-33), comparatively harder and stiffer than the first material (page 3, ll. 26-33), shaped to enforce containment of a foot of a user therein by flexure thereof in response to loading thereon (page 3, ll. 26-33); and an upper layer (first layer; page 3, ll. 21-24), above the middle layer (first layer; page 3, ll. 21-24), formed of third material, comparatively softer and conforming to the cross-sectional shape of the middle layer (softer than the third layer; page 3, ll. 21-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have provided a shoe as claimed in the instant application, as taught by Kay, in order to further provide a tailored support to a user's foot.  
Further, it would have been obvious to one having ordinary skill in the shoe art before the effective filing date of the invention to have formed the middle layer with a semicircular cross-sectional shape normal to a longitudinal direction and the upper layer with a semicircular cross-sectional shape, in order to fit with the anatomical shape of a user's foot.  Such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A).
Regarding claim 11, Marc discloses the method of claim 10, except wherein an upper surface of the sock liner is semicircular in a cross section normal to the longitudinal direction.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the upper surface of the sock liner with a semicircular cross-sectional shape normal to a longitudinal direction, in order to fit with the anatomical shape of a user's foot. Such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Cheskin (US 2007/0033834 A1).
Regarding claim 18, Marc discloses the method of claim 1, and further discloses wherein: 
the heel projection is shaped to urge the fat pad of a foot of the user (see annotated fig. 3; col. 3, ll. 15-40), in the heel region, laterally by extending in a lateral direction (see annotated fig. 3); 
the projections are each formed of a material selected and configured to have length, and spring constant (col. 3, ll. 41-46), individually determined therefor (see fig. 3; col. 3, ll. 15-40); 
the intermediate layer is selected to rely on a conservation of mass and the Poisson effect to urge the fat pad on the bottom of the foot of a user to remain in place rather than distort in response to force applied during and due to the gait cycle of the user (the middle region and the heel region having an indented cup shape to cuddle a user's midfoot and heel, which is capable of conserving of a mass and generating a Poisson effect; see figs. 1-2, 3-6); 
the projections are configured in length transversely, width longitudinally individually, based on a type of foot strike of a user corresponding to the apparatus (fig. 3; col. 3, ll. 15-40); and 
a type of foot strike making initial contact with a supporting surface is selected from a heel strike making initial contact proximate a posterior, lateral edge of the base, a midfoot strike making initial contact proximate a lateral edge of the base proximate the midfoot region, and a ball strike making initial contact proximate a ball of a foot of a user between metatarsals and phalanges thereof (the configuration of the projections is based on different strikes).
Marc does not explicitly disclose wherein the intermediate layer is formed of a material having a greater density than that of the base layer at a location of the base layer in a lateral, posterior portion of the heel region, which is therefore softer than the intermediate layer medially adjacent the base layer's lateral, posterior portion of the heel region; the projections are each formed from a material, density, spring constant that are individually determined based on a type of foot strike of a user corresponding to the sock liner.  However, Marc does disclose wherein the intermediate layer preferably constructed of a polyvinylchloride foam, the base layer is constructed from a polyethylene foam.  One of ordinary skill of the art would recognize that generally a polyvinylchloride foam has a higher density than a polyethylene foam.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the materials of the projections and the layers of the sock liner as claimed, in order to provide different layers, zones and projections with tailored characteristics corresponding the anatomical features of a human foot since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Marc does not disclose wherein the midfoot region of the base layer comprises pedestals extending therefrom and covering less than half of its surface area.  However, Cheskin teaches a sock liner (insole 20, which is capable of being used as a sock liner; fig. 1; para. 0019) comprising a base layer (layer 22; figs. 1-2; para. 0019) and an intermediate layer (layer 24; fig. 1; para. 0019), wherein a midfoot region of the base layer comprises pedestals (protrusions 54; fig. 2; para. 0024) extending therefrom and covering less than half of its surface area (see fig. 2).  Marc and Cheskin are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the base layer as disclosed by Marc, with wherein the midfoot region of the base layer comprises pedestals extending therefrom and covering less than half of its surface area, which are capable of projected through corresponding slots provided in the intermediate layer as taught by Cheskin, in order to provide a suitable approach to mechanically lock the intermediate layer and the base layer together and further provides additional cushioning to the arch (Cheskin; para. 0024).

    PNG
    media_image1.png
    861
    818
    media_image1.png
    Greyscale

Annotated Figs. 1-3 from US 4,435,910 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 07/08/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to the drawing objection to the claimed "heel projection", Applicant asserts that the claimed feature "heel projection" is shown "heel region 18" in Figures 1, 5 and 14.
Examiner's response: Examiner respectfully disagrees.  Figure 1 does not show "heel region 18".  Figures 2, 5 and 14 each depict that projections 44 are positioned outside of "heel region 18".  In other words, the heel region 18 does not include a "heel projection".  Therefore, the elected Figs. 1-16 fail to show a "heel projection" as claimed.
Applicant remarks: With respect to the drawing objection to the claimed "load path", Applicant asserts that the drawing objection "load path" as recited in the claims is supported by the load path 19 described in paragraphs 0020, 0023, 0024, 0027, 0028, and 0162.
Examiner's response: Examiner respectfully disagrees.  It is noted that load path 19 is shown in Figs. 30-32, which belongs non-elected Species 2; however, Applicant elected Species 1 (as depicted in Figs. 1-16) without traverse.   Species 1 and Species 2 are patentably distinct species with different structural features; therefore, the load path of Species 1 and the load path of Species 2 should be in different locations.  The elected Figs. 1-16 fail to show a "heel projection" as claimed.
Applicant remarks: With respect to 112(b) rejections to the terms such as "thereof", "therein", "thereon", Applicant asserts that Applicant's grammar in each case should be clear and unambiguous because the terms are defined as concerning "the thing that was just mentioned".
Examiner's response: Examiner respectfully disagrees.  Even if the terms are defined as concerning "the thing that was just mentioned", scenarios exist that more than one thing was just mentioned.  For example, claim 7 recites "a middle layer above the lower layer and comprising the second material, comparatively harder and stiffer than the first material, shaped to enforce containment of a foot of a user therein in a semicircular cross-sectional shape normal to a longitudinal direction, by flexure thereof in response to loading thereon".  In the above limitation, more than one thing has been just mentioned before the terms "therein", "thereof" and "thereon"; therefore, it is unclear what structure/material each of the terms is being referred to.
Applicant remarks: With respect to prior art rejections, Applicant asserts that Marc's teaching is the opposite of Applicant's claimed system and Marc's ribs are not inferior, not medial, not structured, and etc., to urge a fat pad laterally.
Examiner's response: Examiner respectfully disagrees.  First, Marc's ribs are formed at a bottom surface of the insole, therefore being inferior to layers 12, 24 (figs. 1-2).  Second, Marc's ribs comprise medial ribs (fig. 3).  Third, Marc's ribs medial ribs extend laterally towards a longitudinal axis of the sock liner (fig. 3); therefore being capable of urging a fat pad laterally beyond the medial ribs.  Marc also discloses a plurality of projections, spaced apart in the longitudinal direction and extending laterally from a medial side of the layer 24 (Fig. 1-3); and layer 24 comprising a bulk region and a plurality of arch projections extending therefrom, spaced from one another, and effective to increase support by urging the fat pad laterally during a gait cycle of a user (fig. 3).  As such, Marc's teaching is not the opposite of Applicant's claimed system; instead, Marc's teaching meets the claimed requirement of the instant claims.  Applicant is suggested to carefully review the cited prior art and the Office Action. 
Applicant remarks: With respect to prior art rejections, Applicant asserts that the Office Action does not identify any disclosure nor teaching in the cited prior art with respect to focus on manipulating the fat pad containment.
Examiner's response: Examiner respectfully disagrees.  First, it is noted the Office Action cites Fig. 3 of Marc which depicts the peripheral ribs which forming a cradle-like configuration, that is capable of contain and urge a fat pad.  Second, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Marc's sock liner meets the claimed structural features of the instant application and is capable of performing the intended use of urging a fat pad laterally.  In addition, claimed invention need not be expressly suggested in any one or all of the references.  Rather, the test for obviousness is what the combined teachings of the applied references, taken as a whole, would have suggested to those of ordinary skill in the art.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant remarks: With respect to prior art rejections, Applicant asserts that the Office Action mischaracterizes the claim by saying Marc's "intermediate layer is selected to rely on a conservation of mass and the Poisson effect to urge the fat pad on the bottom of the foot of a user to remain in place rather than distort in response to force applied along the load path during and due to the gait cycle of a user", which is opposite the structural requirements recited in the claim.
Examiner's response: Examiner respectfully disagrees. The sentence Applicant cited above is exactly a limitation Applicant claims in claim 18; therefore is not opposite the structural requirements recited in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732